Citation Nr: 1806258	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  10-44 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to Special Monthly Compensation (SMC) based on the need of aid and attendance or based on housebound status.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from March 1993 to September 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2016, the Board remanded the matter for additional development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

SMC is payable at the (l) rate if a Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114 (l); 38 C.F.R. § 3.350 (b).  SMC based on housebound status may be payed when the Veteran is in receipt of certain ratings (not in effect in this appeal) or when the Veteran is permanently housebound by reason of service-connected disability.  This requirement is met when the Veteran is substantially confined as direct result of service-connected disabilities to her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability and resultant confinement will continue throughout her lifetime.  See 38 C.F.R. § 3.350(i).

A VA examination is necessary to determine whether the Veteran is housebound because although the evidence does not directly indicate that she is housebound, the August 2017 letter from the Director of Compensation Services granted TDIU on an extra-schedular basis based on the Veteran's migraine headaches, indicates that the Veteran may be housebound.  In this regard, the Director of Compensation noted that the Veteran has nausea and fainting due to migraines.  Additionally, she noted that the Veteran experiences about 16 days of headaches per month with 13 of the headaches resulting in incapacitation.  As such, a VA aid and attendance/housebound examination is necessary to determine whether the Veteran is, in fact, housebound.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment she has received for her migraine headaches, and make arrangements to obtain any updated records.

2.  Upon completion of directive #1, schedule the Veteran for a VA aid and attendance/housebound examination to determine whether the Veteran is housebound.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should comment on whether the Veteran is able to dress or undress herself, or to keep herself ordinarily clean and presentable; whether she has the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); whether the Veteran is able to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment. 

The examiner should also indicate if the Veteran is substantially confined to her dwelling and the immediate premises.

A rationale for all opinions should be provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.

3.  Thereafter, readjudicate the issues on appeal.   If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




